Order filed, August 30, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00599-CR
                                    ____________

                       LINDA KELLY STROTHER, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 371st District Court
                               Tarrant County, Texas
                          Trial Court Cause No. 1184913D


                                            ORDER

       The reporter’s record in this case was due July 30, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Brenda Hein, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM